Execution Copy

THIRD AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT


THIS THIRD AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (the “Amendment”) is
made as of October 20, 2009, by and among THE MERIDIAN RESOURCE CORPORATION, a
Texas corporation (the “Borrower”), the undersigned Guarantors (the
“Guarantors”), the several banks, financial institutions and other entities from
time to time parties to the Credit Agreement (as defined below) (collectively,
the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the “Administrative
Agent”), as administrative agent for the Lenders.
 
R E C I T A L S:


WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, further amended by that certain Second Amendment to Credit
Agreement dated as of December 19, 2008, and further amended by the Forbearance
Agreement (defined below) (as so amended, the “Credit Agreement”);
 
WHEREAS, the Borrower, the Guarantors, Fortis, as Administrative Agent, and the
Lenders have entered into that certain Forbearance and Amendment Agreement dated
as of September 3, 2009 (as amended, the “Forbearance Agreement”);
 
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
extend the time for performance by the Borrower of certain conditions subsequent
required under the Forbearance Agreement and the Administrative Agent and
Lenders have agreed to do so under the terms and conditions set forth in this
Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, each of the
Administrative Agent, the Lenders, the Borrower and the Guarantors agree as
follows:
 
1. Definitions.  Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined.  Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement and the Credit Agreement.
 
2. Amendments to the Forbearance Agreement.  The Borrower, the Guarantors, the
Administrative Agent and the Lenders agree that the Forbearance Agreement will
be amended as follows:
 
(a) Conditions Subsequent.  Section 10(a) of the Forbearance Agreement is
amended to replace the date “October 20, 2009” contained therein with the date
“November 15, 2009.”
 
 
1

--------------------------------------------------------------------------------

 
(b) Conditions Subsequent.  Section 10(b) of the Forbearance Agreement is
amended to replace the date “October 30, 2009” contained therein with the date
“November 15, 2009.”
 
3. Conditions to Amendments.  The amendments contained in Section 2 hereof are
subject to the conditions set forth below.  Failure to comply with these
conditions will be deemed to be a Forbearance Default under Section 11 of the
Forbearance Agreement.
 
(a) Immediately upon receipt thereof, the Borrower shall provide to the
Administrative Agent and the Lenders copies of all information provided by any
third party acceptable to the Lenders (an “Offering Party”) that proposes to
enter into a Borrower Merger Agreement, a Capital Infusion Agreement or a
Purchase and Sale Agreement with the Borrower (a “Proposed Transaction”) that is
submitted to the Borrower to demonstrate to the Borrower’s satisfaction such
Offering Party’s ability to consummate a Proposed Transaction;
 
(b) Immediately upon receipt thereof, the Borrower shall provide to the
Administrative Agent and the Lenders copies of any term sheet or other documents
provided by any Offering Party, which term sheet or other documents shall be
subject to the approval of the Administrative Agent and the Lenders, that
contain preliminary terms and conditions surrounding such Offering Party’s
ability to raise equity and/or obtain financing in order to consummate such
Proposed Transaction and to accomplish a restructuring/refinancing of the Credit
Agreement.
 
(c) On or before November 15, 2009, an Offering Party shall have presented to
the Administrative Agent and the Lenders a detailed restructuring/refinancing
plan, subject to the approval of the Administrative Agent and the Lenders,
whereby the Proposed Transaction contemplated by the Offering Party will result
in the restructuring or refinancing of all of the Borrower’s Obligations under
the Credit Agreement, subject only to the closing of such transaction.  Such
plan shall contain detailed information surrounding the Offering Party’s ability
to raise equity and/or obtain financing in order to consummate such Proposed
Transaction and detailed information surrounding the Borrower’s and the Offering
Party’s timetable and agenda for consummating such Proposed Transaction and for
restructuring/refinancing the Credit Agreement.
 
(d) The Borrower shall have received a proposal from an Offering Party to enter
into an agreement for a Proposed Transaction by November 15, 2009 and such
proposal shall not have been withdrawn or terminated by such Offering Party.
 
4. Covenants.
 
(a) The Borrower shall conduct a weekly conference call with the Administrative
Agent, starting October 19, 2009, for the purpose of updating the Administrative
Agent as to the status of all pending transactions.
 
(b) In consideration of the agreements set forth herein, the Lenders shall be
entitled to an amendment fee of 0.25% of the aggregate outstanding Obligations
of the Borrower as of the date of this Amendment payable to the Administrative
Agent for the
 
 
 
2

--------------------------------------------------------------------------------

 

ratable benefit of such Lenders.  Such amendment fee shall be fully earned as of
the date of this Amendment, but shall be payable on November 15, 2009.
 
5. Borrowing Base Redeterminations.  Notwithstanding present Section 4.9 of the
Credit Agreement, the Borrowing Base shall be redetermined on a quarterly basis
as of January 31, April 30, July 31 and October 31, commencing January 31, 2010,
and the procedure set forth in Section 4.9 of the Credit Agreement shall apply
to such quarterly redeterminations.  For the avoidance of doubt, (i) the
Borrower shall be required to provide Reserve Reports (for the calendar quarters
ended September 30, December 31, March 31 and June 30) and a related certificate
of a Responsible Officer pursuant to Section 4.9(b) of the Credit Agreement
prior to December 15, March 15, June 15 and September 15, commencing December
15, 2009 (for the calendar quarter ended September 30) with respect to the
January 31, 2010 redetermination and (ii) the revised Borrowing Base
redetermination requirements contained in this Section 5 shall survive the
expiration or termination of the Forbearance Agreement.
 
6. Ratifications, Representations and Warranties.
 
(a) Ratification of Loan Documents and Liens.  Except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Documents are
ratified and confirmed and shall continue in full force and effect.  Each Credit
Party, the Administrative Agent and Lenders agree that the Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  Each Credit Party further expressly acknowledges and agrees
that the Lenders have a valid, non-avoidable, enforceable and perfected security
interest in and lien against each item of collateral described in the Security
Documents, and that such security interest and lien secures the payment
Obligations and the performance of all other obligations of the Borrower under
the Loan Documents.
 
(b) General Representations and Warranties.  Each Credit Party hereby jointly
and severally represents and warrants to the Administrative Agent and Lenders
that (i) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite organizational action on the part of such Credit
Party and will not violate the constituent organizational documents of such
Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Amendment has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such Credit Party
is in full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Amendment, the
Administrative Agent and Lenders are entitled to exercise immediately their
respective
 
 
 
3

--------------------------------------------------------------------------------

 

rights and remedies under the Loan Documents, including, but not limited to, the
right to accelerate the maturity of the Obligations and enforce their rights and
remedies under the Security Documents.
 
(d) Ratification of Guarantees.  Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders.  Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Amendment shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or Lenders of any of either the
Administrative Agent’s or Lenders’ rights against such Guarantor.
 
7. Conditions Precedent.  This Amendment shall become effective (the “Effective
Date”) upon receipt by the Administrative Agent of a copy of this Amendment
executed by the Required Lenders.
 
8. Miscellaneous Provisions.
 
(a) Survival of Representations and Warranties.  All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
 
(b) Limitation on Relationship between Parties.  The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other hand, has been and shall continue to be, at all times, that of
creditor and debtor.  Nothing contained in this Amendment, any instrument,
document or agreement delivered in connection therewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between the
parties.
 
(c) Expenses of the Administrative Agent or Lenders.  The Borrower agrees to pay
on demand all reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Amendment and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
 
(d) Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
 
 
4

--------------------------------------------------------------------------------

 

(e) Successors and Assigns; Third Party Beneficiaries.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Credit Party may assign or transfer any
of its rights or obligations under this Amendment without the prior written
consent of the Administrative Agent, and no other Person shall have any right,
benefit or interest under or because of the existence of this Amendment.
 
(f) Amendments; Interpretation.  No amendment or modification of any provision
of this Amendment shall be effective without the written agreement of each
Credit Party and the Required Lenders, and no waiver of any provision of this
Amendment or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Required
Lenders.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
 
(g) Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument, and all signature pages transmitted by
electronic transmission shall be considered as original executed
counterparts.  Each party to this Amendment agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
 
(h) Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
 
(i) Further Assurances.  Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
 
(j) Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
(k) Release.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF ITS LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF
THEM).  EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR
 
 
 
5

--------------------------------------------------------------------------------

 

RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS,
TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST ANY RELEASED
PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
OR ARISING IN CONNECTION WITH ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND/OR
NEGOTIATION OF, OR EXECUTION OF, THIS AMENDMENT.  IT IS AGREED THAT THE SCOPE OF
THIS RELEASE UNDER THIS PARAGRAPH SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABLITY OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER RELEASED PARTY.  EACH CREDIT PARTY
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR
RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER OBLIGATIONS OF A CREDIT PARTY
TO A RELEASED PARTY.  EACH CREDIT PARTY AGREES TO INDEMNIFY AND HOLD THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY AND ALL MATTERS RELEASED
PURSUANT TO THIS PARAGRAPH.  EACH CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS
IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED
INJURIES OR DAMAGES TO EACH CREDIT PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN
CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS
PARAGRAPH.  EACH CREDIT PARTY REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT
 

 
 
6

--------------------------------------------------------------------------------

 

PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST
OF A CREDIT PARTY IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE
FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF EACH CREDIT PARTY’S CLAIMS
WITH RESPECT TO ALL SUCH MATTERS.  THE PROVISIONS OF THIS SECTION 5(k) AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN (A)
CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO THE ADMINISTRATIVE
AGENT AND LENDERS ENTERING INTO THIS AMENDMENT, (B) DO NOT CONSTITUTE AN
ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, (C) DO
NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF THE
ADMINISTRATIVE AGENT OR A LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND (D)
SHALL NOT BE USED AS EVIDENCE AGAINST THE ADMINISTRATIVE AGENT OR A LENDER BY A
CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
 
(l) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE ADMINISTRATIVE AGENT AND
LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING OUT
OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN THIS AMENDMENT.  INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
(m) Submission to Jurisdiction.  Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Amendment, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof.  Each Credit Party waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
 
(n) Loan Documents.  This Amendment shall constitute a Loan Document.
 
(o) Final Agreement.  THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT AGREEMENT AND THE LOAN
 
 
 
7

--------------------------------------------------------------------------------

 

DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
 




[Signature Pages Follow]

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.
 


 
THE CREDIT PARTIES


BORROWER:


THE MERIDIAN RESOURCE CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President - Finance

 
 
 

--------------------------------------------------------------------------------

 

GUARANTORS:


CAIRN ENERGY USA, INC.




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN RESOURCE & EXPLORATION LLC




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN PRODUCTION CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN RESOURCE CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President


FBB ANADARKO CORP.




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President


TE TMR CORP.




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President

 
 
 

--------------------------------------------------------------------------------

 

SUNDANCE ACQUISITION CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President - Finance


LOUISIANA ONSHORE PROPERTIES LLC




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President - Finance


TMR DRILLING CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President - Finance


TMR EQUIPMENT CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:      Steven G. Ives
Title:        Vice President - Finance

 
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


FORTIS CAPITAL CORP.,
as Administrative Agent, Co-Lead Arranger, Bookrunner, Issuing Lender, and a
Lender




By:           /s/ Harry T.
Nullet                                                                
Name:      Harry T. Nullet
Title:        Director




By:           /s/ Courouble
Charles                                                                           
Name:      Courouble Charles
Title:        CRO

 
 
 

--------------------------------------------------------------------------------

 

THE LENDERS:


THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger, Syndication Agent, and a Lender




By:           /s/ James
Forward                                                                
Name:      James Forward
Title:        Managing Director

 
 
 

--------------------------------------------------------------------------------

 

COMERICA BANK,
as a Lender




By:           /s/ Robin
Kain                                                                           
Name:      Robin Kain
Title:        Vice President

 
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:           /s/ Heather W.
Kiely                                                                           
Name:      Heather W. Kiely
Title:        Vice President

 
 
 

--------------------------------------------------------------------------------

 

ALLIED IRISH BANKS plc,
as a Lender




By:           /s/ Mark
Connelly                                                                
Name:      Mark Connelly
Title:        Senior Vice President




By:           /s/ Vaughn
Buck                                                                
Name:      Vaughn Buck
Title:        Executive Vice President
 